Citation Nr: 0912593	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-38 022	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral inguinal 
hernias, claimed to be secondary to (i.e., a residual of) 
constipation.

2.  Entitlement to an initial rating higher than 10 percent 
for the constipation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claims of 
service connection for constipation and bilateral inguinal 
hernias.

In October 2006, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  During the hearing, the 
Veteran submitted additional evidence and waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304(c) (2008).

The Board remanded these claims to the RO in March 2007, via 
the Appeals Management Center (AMC), for additional 
development and consideration.

And in a June 2008 decision, on remand, the AMC granted 
service connection for chronic constipation and assigned an 
initial 10 percent rating retroactively effective from 
October 16, 2003, the date of receipt of this claim.  In July 
2008, in response, the Veteran submitted a statement in 
support of claim (VA Form 21-4138) that can be reasonably 
construed as a notice of disagreement (NOD) with that 
decision in assigning the 10 percent initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (when a Veteran 
appeals the initial rating, VA adjudicators must consider his 
claim in this context, which includes determining whether the 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).  He believes his chronic 
constipation, instead, warrants a higher 30 percent initial 
rating under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7319.  
He has not, however, been provided a statement of the case 
(SOC) concerning this downstream issue or given an 
opportunity to perfect his appeal to the Board by also filing 
a timely substantive appeal (e.g., VA Form 9 or equivalent 
statement).  So the Board must remand this claim to the RO 
via the AMC, rather than merely referring it there.  
Manlincon v. West, 12 Vet. App. 238 (1999).  However, the 
Board is going ahead and deciding the claim for service 
connection for bilateral inguinal hernias, which the Veteran 
is alleging are secondary to (i.e., residuals of) the now 
service-connected chronic constipation.


FINDINGS OF FACT

1.  A private physician's opinion suggesting a correlation 
between the Veteran's current bilateral inguinal hernias and 
his service-connected chronic constipation is too equivocal 
and does not discuss the underlying medical rationale.  

2.  A rather recent VA compensation examination in May 2008, 
on remand, did not provide a medical nexus opinion concerning 
the etiology of the bilateral inguinal hernias insofar as 
whether they are due to the service-connected chronic 
constipation.  A September 2008 addendum statement by the 
same VA examiner, however, could not determine whether the 
Veteran's bilateral inguinal hernias are attributable to his 
chronic constipation without resorting to mere speculation.  
This VA examiner explained that hernias can be caused by 
straining and lifting and may be unknown as there is no 
documentation indicating the cause of the hernias in this 
particular instance.

3.  The preponderance of the medical evidence indicates the 
Veteran's bilateral inguinal hernias were not present in 
service or until many years after and are not related to his 
military service - including by way of his now service-
connected chronic constipation.




CONCLUSION OF LAW

The Veteran's bilateral inguinal hernias were not incurred or 
aggravated in service and are not proximately due to, the 
result of, or aggravated by his service-connected chronic 
constipation.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in November 2003 and March 2007:  (1) informed 
the Veteran of the information and evidence not of record 
that was necessary to substantiate his claim; (2) informed 
him of the information and evidence that VA would obtain and 
assist him in obtaining; and (3) informed him of the 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

For a claim, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC complied with the requirements in Dingess when it 
sent VCAA notice letters in September 2006 and March 2007, 
the latter letter on remand, discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the 
December 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout his appeal by an accredited veteran's service 
organization, The American Legion (AL), which presumably is 
knowledgeable of the requirements for him to establish his 
entitlement to service connection for bilateral inguinal 
hernias - including as secondary to his service-connected 
chronic constipation.  Indeed, they made arguments in several 
written statements and in their oral testimony during the 
Travel Board hearing in October 2006 directly addressing the 
requirements for obtaining this VA benefit.

VA also has done everything reasonably possible to assist the 
Veteran with his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  This included 
providing a VA compensation examination in May 2008, on 
remand, and obtaining an addendum to the report of that 
evaluation in September 2008 to determine the etiology of the 
bilateral inguinal hernias and, specifically, whether they 
are attributable to the veteran's service-connected chronic 
constipation.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address the 
merits of his claim.

Whether the Veteran is Entitled to Service Connection for 
Bilateral Inguinal Hernias

The Veteran contends his bilateral inguinal hernias are 
directly attributable to his military service or, on the 
alternative theory of secondary service connection, 
are proximately due to, the result of, or aggravated by his 
service-connected chronic constipation.  For the reasons and 
bases discussed below, however, the Board finds that the 
preponderance of the evidence is against his claim, 
so it must be denied.



Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Disability that is proximately due to or results from another 
disease or injury for which service connection has been 
granted shall be considered a part of the original condition 
and also service connected.  See 38 C.F.R. § 3.310(a).  As 
well, when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, he shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

The first and perhaps most fundamental requirement for any 
service-connection claim, regardless of whether it is 
predicated on direct, presumptive, or secondary service 
connection, is there must be competent evidence of the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).  Here, the Veteran has a current 
diagnosis of status post bilateral inguinal hernias.  And 
right inguinal neuralgia is listed as a problem associated 
with this diagnosis.  See, e.g., his May 2008 VA Compensation 
and Pension Examination (C&P Exam) report.  See also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) 
(indicating that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

Therefore, the determinative issue is whether the Veteran's 
bilateral inguinal hernias are related to his military 
service - including by way of his service-connected chronic 
constipation.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In evaluating this issue as to the likely etiology of the 
bilateral inguinal hernias, all relevant evidence has been 
considered - both from during service and during the many 
years since.  Concerning first the evidence during the 
Veteran's military service, his service treatment records 
(STRs) are unremarkable for any indication of inguinal 
hernia, either in the way of a pertinent complaint, treatment 
or diagnosis.  Indeed, his separation examination in April 
1971 noted that his abdomen and viscera were normal.  His 
Report of Medical History associated with discharge found no 
evidence of any inguinal hernia problems.  Thus, in the 
absence of bilateral inguinal hernias in service, the service 
treatment records provide evidence against the claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).



Also, none of the Veteran's post-service VA or private 
physicians has indicated the bilateral inguinal hernias are 
directly attributable to his military service.  Indeed, 
by his own acknowledgement, the bilateral inguinal hernias 
developed years after service; he did not complain about them 
or seek treatment for them until May 2003, many years 
(actually decades) after his military service had ended.  
This intervening lapse of so many years between his 
separation from military service and the first manifestation 
for this claimed disorder is probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

However, the Veteran still may establish his entitlement to 
service connection for bilateral inguinal hernias if there is 
competent medical evidence otherwise linking this condition 
to his military service, including by way of his already 
service-connected chronic constipation.  See 38 C.F.R. § 
3.303(d); Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(medical nexus requirement for service connection consists of 
a link between current disability and an identifiable in-
service disease or injury).

In support of his claim, the Veteran submitted a physician's 
statement suggesting a correlation between the bilateral 
inguinal hernias and service-connected chronic constipation.  
In this September 2003 statement, the commenting private 
physician, Dr. A.H.P., "speculated" that the Veteran's 
hernias "may" have been secondary to the chronic 
constipation.  According to the transcript of the October 
2006 Travel Board hearing, the Veteran also testified that 
another private physician, Dr. Shola, has opined that the 
bilateral inguinal hernias "could be" related to the 
service-connected constipation.  But there is no evidence of 
this opinion in the claims file.  Moreover, absent this 
documentation, the Veteran's account of what this physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).



An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  And by the same token, 
use of cautious language (like "could" be or "possibly" 
related to service) does not always express inconclusiveness 
in a doctor's opinion on etiology.  An etiological opinion 
should be viewed in its full context and not characterized 
solely by the medical professional's choice of words.  See 
Lee v. Brown, 10 Vet. App. 336, 338 (1997).

But that said, the Court has repeatedly declined to accept 
equivocal medical opinions as a basis for granting service 
connection because saying a condition is "possibly" related 
to service, or "may be" or "could be" related to service, 
or anything of this sort, is tantamount to saying this also 
just as well "may not" be the case.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Medical evidence that is 
speculative, general or inconclusive in nature cannot be used 
to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Hence, the Board finds the private doctor's opinion far from 
definitive on the determinative issue of causation and, 
therefore, of relatively little probative value.

The Veteran also provided a statement from Dr. T.L.B., 
another private physician, indicating the chronic right 
inguinal pain is most likely an inguinal neuralgia related to 
the original surgical procedures (herniorrgraphies).  But 
even if indeed true, this opinion does not address any 
potential cause-and-effect relationship between the hernias 
and the service-connected constipation.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court discusses, in great detail, 
how to assess the probative weight of private medical 
opinions and the value of reviewing the claims folder.  The 
Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  The Court 
added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed, that contributes probative 
value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, the Board is not rejecting the private doctor's 
opinions based on a failure to review the claims file, or on 
the basis of the Veteran's credibility (or lack thereof), 
especially since it is undisputed he had surgeries for 
bilateral herniorrhaphies and has experienced inguinal pain, 
as he is alleging.  So he is credible and the Board is not 
disputing this.  Rather, as explained, the Board is rejecting 
the private doctors' opinions because Dr. A.H.P.'s opinion is 
too equivocal and since neither Dr. A.H.P. nor Dr. T.L.B. 
discussed the supporting medical rationale for their opinions 
and since Dr. T.L.B. does not ascribe to any correlation 
between the hernias and the service-connected constipation 
(only indicates, instead, the Veteran has right inguinal, 
i.e., groin pain most likely a neuralgia related to his 
hernia surgeries (herniorrgraphies).



Because of the equivocal opinion in the first instance and 
the lack of medical rationale in both opinions, as well as 
the looming uncertainty over whether the Veteran's bilateral 
inguinal hernias are related to his chronic constipation, 
the Board remanded this claim to the AMC in March 2007 to 
provide the Veteran a VA compensation examination for a 
medical nexus opinion concerning this determinative issue of 
etiology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) 
(VA adjudicators must obtain a medical examination and 
opinion when necessary to fairly decide a claim).

VA furnished the compensation examination in May 2008, at 
which time the designated examiner reviewed the Veteran's 
claims file for pertinent medical and other history.  During 
the examination, he complained of tenesmus, constipation, 
bilateral hernia pain, abdominal pain and hemorrhoids with 
bleeding.  He said that, shortly after his herniorrhaphies in 
July 2003, he began experiencing severe pain along the 
surgical area of the right inguinal herniorrhaphy, which has 
persisted since.  Objective findings indicated right inguinal 
scar pain, guarding halfway along the scar laterally to 
medially.  The left side had no pain and was normal.  
There were no hernias present and the testicles were normal, 
except for right testicular pain on palpation.  The diagnosis 
was status post herniorrhaphy, bilaterally, with right 
inguinal neuralgia, rectal bleeding due to internal 
hemorrhoid, and severe chronic constipation.  This VA 
examiner, however, did not provide an opinion as to the 
etiology of the inguinal hernias - including in terms of 
whether they are secondary to the Veteran's service-connected 
chronic constipation.

As a result, the same VA examiner provided a supplemental 
statement in September 2008 indicating he could not determine 
whether the Veteran's bilateral inguinal hernias are 
secondary to his chronic constipation without resorting to 
mere speculation.  This examiner explained that hernias can 
be caused by straining and lifting and may be unknown as 
there is no documentation indicating the cause of the hernias 
in this particular instance.



Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service - including, as 
claimed here, by way of an already service-connected 
disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like 
this amount to "nonevidence," neither for nor against the 
claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. 
West, 12 Vet. App. 185 (1999) (a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  See also 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

Furthermore, in the Veteran's own statement in January 2009, 
he conceded there is no documentation in his medical records 
indicating his bilateral inguinal hernias are proximately due 
to, the result of or aggravated by his now service-connected 
chronic constipation.

In deciding this appeal, the Veteran's assertions and those 
of his wife have been taken into account.  But as a lay 
persons (the Board sees the Veteran's wife is a trained nurse 
practitioner but has not maintained her license by completing 
the required continuing medical education), they do not have 
the necessary medical training and/or expertise to give a 
probative opinion on the etiology of his bilateral inguinal 
hernias and hernia pain.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  They are competent to attest to symptoms he has 
personally experienced and which they have personally 
observed, both during service and during the many years since 
his discharge, but they are not competent to provide a 
diagnosis or findings with respect to such symptoms - 
including in terms of determining whether there is an 
etiological link 


between his bilateral inguinal hernias and his military 
service, including, again, by way of his service-connected 
chronic constipation.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); and Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Thus, there is no indication of bilateral inguinal hernias in 
service or evidence otherwise suggesting this condition - 
first diagnosed many years after service - began during 
service or was caused or aggravated by the service-connected 
chronic constipation.  Accordingly, there is no competent 
evidence directly linking this condition to the Veteran's 
military service or secondarily to his chronic constipation.  
Moreover, since, for the reasons and bases discussed, the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in his favor, and VA must deny 
his claim.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for bilateral inguinal 
hernias, including as a residual of chronic constipation, is 
denied.




REMAND

As already alluded to, the AMC granted service connection for 
chronic constipation in a June 2008 decision following the 
Board's prior March 2007 remand and assigned an initial 10 
percent rating retroactively effective from October 16, 2003, 
the date of receipt of the Veteran's claim for this 
condition.  In response, he filed a timely July 2008 
statement in support of claim (VA Form 21-4138) that can be 
reasonably construed as a notice of disagreement (NOD) with 
that decision.  He believes his chronic constipation, 
instead, warrants a higher 30 percent initial rating under 
38 C.F.R. §§ 4.114, Diagnostic Codes 7399-7319.  He has not, 
however, been provided a statement of the case (SOC) 
concerning this downstream issue or given an opportunity to 
perfect his appeal to the Board by also filing a timely 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
38 C.F.R. § 20.200.  So the Board must remand this claim to 
the RO via the AMC, rather than merely referring it there.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408- 410 (1995).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

Send the Veteran an SOC concerning the 
downstream issue of whether he is entitled 
to an initial rating higher than 10 
percent for his chronic constipation.  He 
wants at least a higher 30 percent initial 
rating.  Advise him that he still needs to 
file a timely substantive appeal, such as 
a VA Form 9 or equivalent statement, in 
response to the SOC to "perfect" an appeal 
to the Board concerning this claim.  He 
also must be advised of the time period in 
which to perfect an appeal.  And if, and 
only if, a timely appeal is perfected as 
to this claim should it be returned to the 
Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


